Martin, J.
I concur with my colleague’s opinion.
Mathews, J.
It appears, from the whole evidence in this case, that the contending *356parties, and those under whom they claim title to the property in dispute, have for many years, and a nearly equal period, claimed and occupied two contiguous tracts of land, never separated nor divided by any well marked, known and established limits.
Considering the titles of the respective claimants as of equal force and dignity, and that no part of the disputed premises has ever been enclosed or occupied by either, as to gain title by prescription; I think the case must be viewed, as embracing a contest relating entirely to limits, in which the rights of the parties depend rather on matters of fact than on principles of law.
The case has been submitted to a jury, whose verdict has settled the line of division satisfactorily to the plaintiff; and as I do not see that it violates any rule of law, or is contrary to the evidence, neither it nor the judgment rendered thereon, ought to be disturbed.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.